Fourth Court of Appeals
                                            San Antonio, Texas
                                                 April 29, 2021

                                              No. 04-19-00704-CR

                                        Ex parte James Burke JARREAU

                       From the 216th Judicial District Court, Gillespie County, Texas
                                           Trial Court No. 5552
                              Honorable N. Keith Williams, Judge Presiding


                                                ORDER

Sitting:             Rebeca C. Martinez, Chief Justice1
                     Patricia O. Alvarez, Justice
                     Luz Elena D. Chapa, Justice
                     Irene Rios, Justice
                     Beth Watkins, Justice
                     Liza A. Rodriguez, Justice
                     Lori I. Valenzuela, Justice

                                                   ORDER

      The Court has considered appellant’s motion for en banc reconsideration and appellee’s
response2 to the motion. Appellant’s motion for en banc reconsideration is DENIED.




                                                              _________________________________
                                                              Irene Rios, Justice




1
    Dissenting to denial without opinion.


2
 As mentioned in appellee’s response, a prior opinion from this Court, Sanchez-Vasquez v. State, 610 S.W.3d 36
(Tex. App.—San Antonio 2020, no pet.), did not address Johnson v. United States, 576 U.S. 591 (2015), and its
effect on facial vagueness challenges to criminal statutes. We welcome further guidance on this issue from the Texas
Court of Criminal Appeals.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2021.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court